Title: To Alexander Hamilton from Henry Lee, 24 March [1799]
From: Lee, Henry
To: Hamilton, Alexander



Stratford Virga March 24th [1799]
dear Sir

I never received yr letr. on the subject of the recruiting service enclosing one to Colo Parker till the last evening.
I woud with much pleasure contribute any aid in my power towards the successful execution of yr object for I really believe the best plan & the best execution will still be very slow in fruit among us.
A consultation with the officers to be employed in the conduct of the business might probably be useful. This not being directed & requiring time, must I suppose be dispensed with. Yet I beleive such a preliminary Step judicious.
The weight which has ever been thrown in this state agst the govt. operates constantly & applys its effect to all objects which concern the govt. It would be peculiarly pleasing to a certain set to see the recruiting service frowned on by our people; this they predict will be the case & this end they will latently conspire to produce.
Exclusive of this artificial obstruction which that business will have to encounter, there are natural clogs arising from the turn of our people, the facility with which the poor live, & the high price of labour.
If the law had allowed yr. use of popular characters as recruiting officers to be paid pr head for recruits I believe essential good would be derived in this state from such instrumentality. I know not whether there be such a provision.
I will reflect on what is best to be done & if by myself or thro Col. Parker or unitedly any assistance can be afforded on my part it shall be given. I wish I could hear in reply before I did begin. The law having expired under which I was nominated, I consider that nomination at an end; nevertheless I shall always be happy in advancing yr. objects in this country.
With great regard   I am yr friend & obt

Henry Lee

